Citation Nr: 1036571	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-29 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to October 
1945, and from April 1948 to May 1950.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision rendered by the North Little Rock, 
Arkansas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

The Veteran has a current eye disability manifested by glaucoma, 
cataracts, and macular degeneration.  The weight of the probative 
evidence is against a finding that such disability is related to 
an injury incurred during active duty service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154; 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (the Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In a June 2006 letter issued prior to the adjudication of the 
claim, VA satisfied these criteria.  In the letter, the RO 
advised the Veteran of the basic criteria for service connection 
and explained VA's duties to assist him in obtaining evidence 
relevant to the claims.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. 
§ 5103(a) (2002).  Compliance with the first Pelegrini II element 
requires notice of these five elements in initial ratings cases.  
See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Here, the June 
2006 correspondence advised the Veteran of these elements.  

Finally, when a claimant's service treatment records are 
unavailable, the RO should advise the Veteran to submit 
alternative forms of evidence to support his claims.  Washington 
v. Nicholson, 19 Vet. App. 362, 370 (2005).  Here, the Veteran 
was advised of the absence of his service treatment records as 
early as November 2006.  In that letter and in a January 2007 
letter, he was advised of the efforts to obtain the records and 
advised of alternate evidence he could submit to substantiate the 
claim.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran identified VA outpatient treatment records and those 
records have been obtained.  He has not identified other existing 
relevant evidence that is not associated with the claims file.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, 
the Veteran underwent a VA eye examination in April 2009.  The 
Board, in its remand of January 2010, found the examination 
inadequate as it failed to consider the Veteran's account of the 
etiology of the eye disorder.  

The Veteran underwent additional examination in January 2010.  
The examination report reflects consideration of the Veteran's 
current complaints, and includes appropriate examination findings 
and diagnoses and an opinion consistent with the evidence of 
record.  The Board therefore concludes that the examination is 
adequate for decision-making purposes.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 (2009).  The Board 
further concludes that in obtaining the report and reconsidering 
the claim, the RO has complied with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, supra.  

II.  Analysis

As noted, the Veteran's service treatment records are 
unavailable.  His DD-214 from his first period of service 
indicates that he served in the Army with his most significant 
duty assignment listed as a postal clerk.  His DD-214 from the 
first period of service does not show that he was in receipt of 
any medals indicative of service in combat.  Nevertheless, the RO 
has indicated that he was in receipt of the Combat Infantryman 
Badge, which is a medal indicative of combat operations.  As 
such, the Board does not dispute that the Veteran was likely 
exposed to combat during World War II.  

In June 2006, the Veteran filed a claim seeking service 
connection for a bilateral eye condition.  He did not indicate 
how such was incurred but only noted current treatment through 
the VA medical center in Fayetteville, Arkansas.  

Records from the VA medical center in Fayetteville were obtained.  
They reveal an initial consultation with the VA eye clinic in 
August 2005.  At that time, the Veteran's only complaint was 
difficulty seeing up close.  He stated that he had no history of 
injury to the eyes.  A physical examination revealed no evidence 
of eye injury.  His vision was 20/20 with correction, and there 
was suspected glaucoma in each eye.    

During a VA medical evaluation in September 2006, he reported 
that he was diabetic, wore glasses, and that his vision had 
decreased over time.  He did not describe any eye injury.  A VA 
mental health clinic note indicated that the Veteran was 
"injured" during service but did not state the nature of the 
injury.  

The Veteran was seen again at the eye clinic in January 2006.  At 
that time the examiner noted that there were cataracts in each 
eye that were starting to affect his vision.  There was also 
suspected glaucoma in each eye.  

During a VA PTSD examination in May 2007, the Veteran described 
being injured when he was delivering water to an aid station and 
his vehicle was hit with mortar fire.  He recalled being hit by 
shrapnel in his legs and arms.  He did not describe any injury to 
the eyes.  

The Veteran underwent a VA eye examination in April 2009.  The 
examiner noted that the Veteran was post-operative for cataract 
surgery.  Corrected vision was 20/40 on the right, and 20/30 on 
the left.  The examiner concluded that there was no evidence of 
residuals from any injury during service.  

He underwent another VA examination in January 2010.  The 
examiner indicated that the Veteran was an 89-year-old Veteran 
who sustained a shrapnel injury in 1944.  The examiner noted that 
the claims file was reviewed.  In discussing the history of the 
injury with the Veteran, he reported that he did not have any 
recollection of the details of his injuries.  He remembered his 
eyes being patched and that his vision was 20/20.  The examiner 
noted that following such a service injury one would expect to 
see sclera scars or retinal damage, however, no scars or damage 
was seen.  A physical examination revealed diabetes without 
retinopathy, post-operative cataract surgery, and early macular 
degeneration.  The examiner opined that the problems he has with 
his vision were age-related and not related to any injury during 
service.  

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Hickson v. West, 12 Vet. App. 247 (1999).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2009), 
entitlement to service connection may be established by two other 
means-chronicity and continuity of symptomatology.  Chronicity is 
established if the appellant can demonstrate (1) the existence of 
a chronic disease in service and (2) present manifestations of 
the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. 
Cir. 2008).  Continuity of symptomatology may be established if 
the appellant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Kent v. 
Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 
3.303(b).  

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect to 
combat veterans, "The Secretary shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions and hardships of 
such service . . . Service-connection of such injury or disease 
may be rebutted by clear and convincing evidence to the 
contrary."  See also 38 C.F.R. § 3.304(d) (2007).

The Board has carefully reviewed the evidence of record, but 
finds that the preponderance of the evidence is against the 
claim.  First, recognizing the Veteran's service records were 
destroyed, there remain significant evidentiary gaps in the 
presentation of the claims.  First, while the Veteran alleges 
that an eye injury occurred in 1944, his DD-214 for that period 
of service expressly notes that no wounds were received in 
action.  Nevertheless, in applying 38 U.S.C.A. § 1154, the Board 
accepts the Veteran's lay testimony that he sustained an eye 
injury during service.  It does not appear, however, that such 
resulted in a permanent disability.  By the Veteran's own 
description of events, the eyes were patched, and his vision was 
20/20.  

Even if the Veteran did incur disability during service, for a 
period of over 50 years, there is no medical evidence provided to 
help substantiate the claim.  In addition, the Veteran does not 
report any continuity of symptoms since service.  Rather, he only 
reports a recent worsening of visual acuity.  The Board is left 
with a substantial period of time in which there is no objective 
or subjective evidence of a bilateral eye disability.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
(noting that it is not error to weigh the absence of 
contemporaneous medical as a factor in deciding the claim); 
Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000) (noting 
that the evidence of prolonged periods without medical complaint 
can be considered).  In addition, while the Board is prohibited 
from exercising medical judgment, the Board cannot ignore the 
additional factors noted by the January 2010 VA examiner that 
likely contributed to the Veteran's eye disability; namely 
macular degeneration brought on by the aging process.  

In addition, the Board may not ignore the competent medical 
evidence of record.  In this respect, the January 2010 VA 
examiner's opinion that a bilateral eye disability is not related 
to service is clearly evidence against the claim for service 
connection.  Moreover, the physical examination findings are 
consistent with the opinion rendered.  The examiners noted 
cataracts and age-related macular degeneration but did not find 
any evidence of scarring or other trauma-induced findings.  

In sum, the Board is sympathetic to the fact that the Veteran's 
service treatment records are lost through no fault of his own, 
but the loss of his records is not considered to have had a 
significant impact on his claim.  Even assuming an injury in 
service, because of the lack of evidence showing post-traumatic 
residuals or evidence linking a current eye disability to 
service, the Board finds that the preponderance of the evidence 
is against the claims, and, accordingly, they must be denied.  In 
arriving at the decision to deny the claims, the Board has 
considered the applicability of the "benefit-of-the-doubt" rule 
enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an 
approximate balance of evidence, that rule is not applicable in 
this case.  


ORDER

Service connection for a bilateral eye disability is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


